     4:21-cv-00017-BHH        Date Filed 04/15/21    Entry Number 29      Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

 Alonzo Houston, #14598-001,                    )     Civil Action No. 4:21-17-BHH
                                    Petitioner, )
                                                )
                       v.                       )
                                                )                  ORDER
 William Phelps,                                )
                                                )
                                  Respondent. )
                                                )

       Alonzo Houston (“Petitioner”) filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. (ECF No. 1.) In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a United States

Magistrate Judge for initial review.

       On March 23, 2021, the Magistrate Judge filed a Report and Recommendation

(“Report”) outlining the issues and recommending that the Court dismiss the § 2241 petition

without prejudice and without requiring Respondent to file a return. (ECF No. 23.) Attached

to the Report was a notice advising Petitioner of the right to file written objections to the

Report within fourteen days of being served with a copy. (Id. at 7.) To date, no objections

have been filed.

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific
      4:21-cv-00017-BHH        Date Filed 04/15/21        Entry Number 29      Page 2 of 2




objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation’” (quoting Fed. R. Civ. P. 72 advisory committee’s note)).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court agrees that the § 2241 petition should be dismissed because

Petitioner cannot challenge his federal conviction and sentence under § 2241. Accordingly,

the Court adopts and incorporates the Magistrate Judge’s Report (ECF No. 23) and

dismisses this action without prejudice and without requiring Respondent to file a return.

       IT IS SO ORDERED.

                                                       /s/Bruce H. Hendricks
                                                       United States District Judge

April 15, 2021
Charleston, South Carolina

                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                2
